                Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 1 of 9




 1   David J. McGlothlin, Esq. (SBN 026059)
 2   david@kazlg.com
     Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
 4   Kazerouni Law Group, APC
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
 8   Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
11                   DISTRICT OF ARIZONA, PHOENIX DIVISION

12   Richard Winters, Jr., individually and )       Case No.
13   on behalf of all others similarly situated )
                                                )   COMPLAINT FOR DAMAGES
14   Plaintiff,                                 )   FOR:
15                                              )
            vs.                                 )   1. Negligent Violation of Telephone
16
                                                )      Consumer Protection Act [47
17   Amerigas Propane, L.P.,                    )      U.S.C. §227(b)];
18                                              )   2. Willful Violation of the Telephone
     Defendant.                                 )      Consumer Protection Act [47
19                                              )      U.S.C. §227(b)]
20                                              )
                                                )   DEMAND FOR JURY TRIAL
21
                                                )
22                                              )
23                                              )

24
                                     I. INTRODUCTION
25
           1.      Plaintiff Richard Winters, Jr. (“Plaintiff”) brings this action
26
     individually and on behalf of all others similarly situated seeking damages and
27
     any other available legal or equitable remedies resulting from the illegal actions of
28
     Amerigas Propane, L.P. (“Defendant”), in negligently, knowingly, and/or willfully


                                            Complaint - 1
                  Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 2 of 9




 1   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 2   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”).
 3                               II. JURISDICTION & VENUE
 4           2.      Jurisdiction is proper as this action is brought pursuant to the TCPA
 5   47 U.S.C. §227, et seq., a federal statute.
 6           3.      Jurisdiction is also proper under diversity jurisdiction, 28 U.S.C. §
 7   1332(d)(2), because Plaintiff, a resident of Arizona, seeks relief, on behalf of a
 8   putative class, from Defendant, a business incorporated in the State of Michigan.
 9   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
10   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
11   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
12   diversity jurisdiction and the damages threshold under the Class Action Fairness
13   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
14           4.      Venue is proper in the United States District Court for the District of
15   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do business
16   within the State of Arizona and Plaintiff resides within the County of Maricopa,
17   State of Arizona.
18                                        III. PARTIES
19           5.       Plaintiff, is a natural person residing in Maricopa County in the state
20   of Arizona and is a “person” as defined by 47 U.S.C. § 153 (10).
21           6.      At all relevant times herein, Defendant is the largest retail propane
22   distributor in the United States and is a “person” as defined by 47 U.S.C. § 153
23   (10).
24           7.      The above named Defendant, and its subsidiaries and agents, are
25   collectively referred to as “Defendants.”
26           8.      Plaintiff is informed and believes that at all relevant times, each and
27   every Defendant was acting as an agent and/or employee of each of the other
28   Defendants and was acting within the course and scope of said agency and/or



                                              Complaint - 2
                Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 3 of 9




 1   employment with the full knowledge and consent of each of the other Defendants.
 2   Plaintiff is informed and believes that each of the acts and/or omissions
 3   complained of herein was made known to, and ratified by, each of the other
 4   Defendants
 5                             III. FACTUAL ALLEGATIONS
 6         9.        Beginning in or around January of 2020, Defendant contacted
 7   Plaintiff on Plaintiff’s cellular telephone number ending in -6678, in an attempt to
 8   collect an alleged debt from Plaintiff.
 9         10.       Defendant used an “automatic telephone dialing system” as defined
10   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to collect on an
11   alleged debt.
12         11.       Defendant contacted or attempted to contact Plaintiff from telephone
13   numbers confirmed to belong to Defendant.
14         12.       Defendant’s calls constituted calls that were not for emergency
15   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
16         13.       Defendant would call multiple times at all hours of the day in an
17   order to harass Plaintiff into paying off the alleged debt.
18         14.       Defendant’s calls were placed to telephone number assigned to a
19   cellular telephone service for which Plaintiff incurs a charge for incoming calls
20   pursuant to 47 U.S.C. § 227(b)(1).
21         15.       During all relevant times, Defendant did not possess Plaintiff’s “prior
22   express consent” to receive calls using an automatic telephone dialing system or
23   an artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
24   227(b)(1)(A).
25         16.       Plaintiff is not a customer of Defendant’s services and has never
26   provided any personal information, including her cellular telephone number, to
27   Defendant for any purpose whatsoever.
28         17.       In addition, on at least one occasion, Plaintiff answered the telephone



                                             Complaint - 3
             Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 4 of 9




 1   and told Defendant to stop calling him. Additionally, Plaintiff revoked consent to
 2   be called in writing after Defendant called him. Accordingly, Defendant never
 3   received Plaintiff’s “prior express consent” to receive calls using an automatic
 4   telephone dialing system or an artificial or prerecorded voice on her cellular
 5   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 6         18.    Plaintiff received numerous solicitation calls from Defendant within
 7   a 12-month period.
 8         19.    Defendant’s conduct violated the TCPA by:
 9                   a. using any automatic telephone dialing system or an
10                        artificial or pre-recorded voice to any telephone number
11                        assigned to a paging service, cellular telephone service,
12                        specialized mobile radio service, or other radio common
13                        carrier service, or any service for which the called party
14                        is charged for the call (47 USC §227(b)(A)(iii)).
15                   b. Defendant’s       failure     to     establish   and   implement
16                        reasonable practices and procedures, based on Plaintiff’s
17                        experiences of being called by Defendant through the use
18                        of an automatic telephone dialing system or an artificial
19                        or prerecorded voice and after Plaintiff revoked any prior
20                        express consent to receive such calls 47 U.S.C. §
21                        227(b)(1)(A).
22                                 CLASS ALLEGATIONS
23         20.    Plaintiff brings this action individually and on behalf of all
24   others similarly situated, as a member of the two proposed classes (hereafter,
25   jointly, “The Classes”).
26         21.    The class concerning the ATDS claim for no prior express consent
27   (hereafter “The ATDS Class”) is defined as follows:
28



                                             Complaint - 4
             Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 5 of 9




 1                All persons within the United States who received any
 2                solicitation/telemarketing telephone calls from Defendant
                  to said person’s cellular telephone made through the use
 3                of any automatic telephone dialing system or an artificial
 4                or prerecorded voice and such person had not previously
                  consented to receiving such calls within the four years
 5                prior to the filing of this Complaint
 6
 7         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 8   of all persons within the United States who received any collection telephone calls
 9   from Defendant to said person’s cellular telephone made through the use of any
10   automatic telephone dialing system or an artificial or prerecorded voice and such
11   person had not previously not provided their cellular telephone number to
12   Defendant within the four years prior to the filing of this Complaint.
13         23.    Defendant, including their employees and agents, are excluded from
14   The Class. Plaintiff does not know the number of members in The Class, but
15   believes the Class members number in the thousands, if not more. Thus, this
16   matter should be certified as a Class Action to assist in the expeditious litigation
17   of the matter.
18         24.    The Class is so numerous that the individual joinder of all of its
19   members is impractical. While the exact number and identities of The Class
20   members are unknown to Plaintiff at this time and can only be ascertained through
21   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
22   The Class includes thousands of members.              Plaintiff alleges that The Class
23   members may be ascertained by the records maintained by Defendant.
24         25.    Plaintiff and members of The ATDS Class were harmed by the acts
25   of Defendant in at least the following ways: Defendant illegally contacted Plaintiff
26   and ATDS Class members via their cellular telephones thereby causing Plaintiff
27   and ATDS Class members to incur certain charges or reduced telephone time for
28   which Plaintiff and ATDS Class members had previously paid by having to



                                           Complaint - 5
             Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 6 of 9




 1   retrieve or administer messages left by Defendant during those illegal calls, and
 2   invading the privacy of said Plaintiff and ATDS Class members.
 3         26.    Common questions of fact and law exist as to all members of The
 4   ATDS Class which predominate over any questions affecting only individual
 5   members of The ATDS Class. These common legal and factual questions, which
 6   do not vary between ATDS Class members, and which may be determined
 7   without reference to the individual circumstances of any ATDS Class members,
 8   include, but are not limited to, the following:
 9                a.     Whether, within the four years prior to the filing of this
10                       Complaint, Defendant made any telemarketing/solicitation call
11                       (other than a call made for emergency purposes or made with
12                       the prior express consent of the called party) to a ATDS Class
13                       member using any automatic telephone dialing system or any
14                       artificial or prerecorded voice to any telephone number
15                       assigned to a cellular telephone service;
16                b.     Whether Plaintiff and the ATDS Class members were damaged
17                       thereby, and the extent of damages for such violation; and
18                c.     Whether Defendant should be enjoined from engaging in such
19                       conduct in the future.
20         27.    As a person that received numerous telemarketing/solicitation calls
21   from Defendant using an automatic telephone dialing system or an artificial or
22   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
23   claims that are typical of The ATDS Class.
24         28.    Plaintiff will fairly and adequately protect the interests of the
25   members of The Class.           Plaintiff has retained attorneys experienced in the
26   prosecution of class actions.
27         29.    A class action is superior to other available methods of fair and
28   efficient adjudication of this controversy, since individual litigation of the claims



                                             Complaint - 6
             Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 7 of 9




 1   of all Class members is impracticable. Even if every Class member could afford
 2   individual litigation, the court system could not. It would be unduly burdensome
 3   to the courts in which individual litigation of numerous issues would proceed.
 4   Individualized litigation would also present the potential for varying, inconsistent,
 5   or contradictory judgments and would magnify the delay and expense to all parties
 6   and to the court system resulting from multiple trials of the same complex factual
 7   issues. By contrast, the conduct of this action as a class action presents fewer
 8   management difficulties, conserves the resources of the parties and of the court
 9   system, and protects the rights of each Class member.
10         30.    The prosecution of separate actions by individual Class members
11   would create a risk of adjudications with respect to them that would, as a practical
12   matter, be dispositive of the interests of the other Class members not parties to
13   such adjudications or that would substantially impair or impede the ability of such
14   non-party Class members to protect their interests.
15         31.    Defendant has acted or refused to act in respects generally applicable
16   to The Class, thereby making appropriate final and injunctive relief with regard to
17   the members of the Class as a whole.
18                             COUNT I: VIOLATION OF
19                 TELEPHONE CONSUMER PROTECTION ACT
20         20.    Plaintiff incorporates by reference all of the preceding paragraphs.
21         21.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
24         22.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
25   seq., Plaintiff and Class members are entitled to an award of $500.00 in statutory
26   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27         23.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not



                                            Complaint - 7
              Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 8 of 9




 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 2   seq.
 3          24.        As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227 et seq., Plaintiff and Class members are entitled to an award of
 5   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 6   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          25.        Plaintiff is entitled to and seeks injunctive relief prohibiting such
 8   conduct in the future.
 9                                     PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff respectfully prays that judgment be entered against
11   the Defendant for the following:
12                A.      As a result of Defendant’s negligent violations of 47 U.S.C.
13                        §227(b)(1), Plaintiff is entitled to and requests $500 in
14                        statutory damages, for each and every violation, pursuant to
15                        47 U.S.C. 227(b)(3)(B);
16                B.      As a result of Defendant’s willful and/or knowing violations
17                        of 47 U.S.C. §227(b)(1), Plaintiff is entitled to and requests
18                        treble damages, as provided by statute, up to $1,500, for
19                        each   and   every   violation,      pursuant   to   47   U.S.C.
20                        §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
21                C. The ATDS Class be certified;
22                D. Plaintiff be named as a Class representative;
23                E. Plaintiff’s counsel be named as Class counsel; and
24                F.      Any and all other relief that the Court deems just and proper.
25   ///
26   ///
27   ///
28   ///



                                               Complaint - 8
              Case 2:20-cv-02270-ESW Document 1 Filed 11/23/20 Page 9 of 9




 1               PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
 2         26.    Pursuant to his rights under the Seventh Amendment to the United
 3   States Constitution, Plaintiff demands a jury on all issues so triable.
 4
 5         Respectfully submitted this 23rd Day of November, 2020.
 6
 7
                                       By: Ryan L. McBride
 8                                         Ryan McBride, Esq.
 9                                         Kazerouni Law Group, APC
                                           Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            Complaint - 9
